DETAILED ACTION
This Office Action is in response to Application 17/835,271 filed on 06/08/2022
In the instant application, claims 1, 12 and 20 are independent claims; Claims 1-20 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/08/2022 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent Claims 1, 12 and 20 are rejected on the ground of nonstatutory double patenting over claims 1, 11 and 20 of U. S. Patent No. 11379089 B2 (hereinafter 089’) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 17/835,271
Patent 089’
Claim 1:

A system comprising:

+ persistent storage containing a definition of a number of graphical components of a graphical user interface, wherein the graphical components include a first plurality of non- configurable graphical components and a second plurality of configurable graphical components; and 










+ one or more processors configured to: receive, from a source device, a request for a record that is associated with a particular application, wherein the particular application is associated with a particular configuration of the second plurality of configurable graphical components; 

+ identify a first set of fields within the record that correspond to the first plurality of non-configurable graphical components and a second set of fields within the record that correspond to the second plurality of configurable graphical components; 




+ generate a representation of an application-specific graphical user interface in which the first set of fields are placed in the first plurality of non-configurable graphical components and the second set of fields are placed in the second plurality of configurable graphical components; and 




+ transmit, to the source device, the representation of the application-specific graphical user interface.


Claim 12:

A computer-implemented method comprising: 

+ receiving, from a source device, a request for a record that is associated with a particular application, wherein the particular application is associated with a particular configuration of a second plurality of configurable graphical components, wherein persistent storage contains a definition of a number of graphical components of a graphical user interface, wherein the graphical components include a first plurality of non-configurable graphical components and the second plurality of configurable graphical components; 










+ identifying a first set of fields within the record that correspond to the first plurality of non-configurable graphical components and a second set of fields within the record that correspond to the second plurality of configurable graphical components; 





+ generating a representation of an application-specific graphical user interface in which the first set of fields are placed in the first plurality of non-configurable graphical components and the second set of fields are placed in the second plurality of configurable graphical components; and 





+ transmitting, to the source device, the representation of the application-specific graphical user interface.

Claim 20:

An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations comprising: 

+ receiving, from a source device, a request for a record that is associated with a particular application, wherein the particular application is associated with a particular configuration of a second plurality of configurable graphical components, wherein persistent storage contains a definition of a number of graphical components of a graphical user interface, wherein the graphical components include a first plurality of non-configurable graphical components and the second plurality of configurable graphical components; 











+ identifying a first set of fields within the record that correspond to the first plurality of non-configurable graphical components and a second set of fields within the record that correspond to the second plurality of configurable graphical components; 






+ generating a representation of an application-specific graphical user interface in which the first set of fields are placed in the first plurality of non-configurable graphical components and the second set of fields are placed in the second plurality of configurable graphical components; and 




+ transmitting, to the source device, the representation of the application-specific graphical user interface.

Claim 1:
A system comprising: 

+ persistent storage containing a framework definition that specifies a number of graphical components of a graphical user interface, wherein the graphical components include a first plurality of non-configurable graphical components and a second plurality of configurable graphical components, and wherein each of a plurality of applications are associated with (i) the first plurality of non- configurable graphical components being grouped in a first section of a graphical layout and (ii) respectively different configurations of the second plurality of configurable graphical components being grouped in a second section of the graphical layout; and 

+ one or more processors configured to: receive, from a source device, a request for a record that is associated with a particular application of the plurality of applications, wherein the particular application is associated with a particular configuration of the second plurality of configurable graphical components; 

+ based on the framework definition, identify a first set of fields within the record that correspond to the first plurality of non-configurable graphical components; 

+ based on the framework definition and the particular configuration, identify a second set of fields within the record that correspond to the second plurality of configurable graphical components; 

+ generate a representation of an application-specific graphical user interface in which the first set of fields are placed in the first plurality of non-configurable graphical components and the second set of fields are placed in the second plurality of configurable graphical components, wherein the first plurality of non-configurable graphical components and second plurality of configurable graphical components are arranged according to the graphical layout; and 

+ transmit, to the source device and for display, the representation of the application-specific graphical user interface.

Claim 11:

A computer-implemented method comprising: 

+ receiving, from a source device, a request for a record, wherein persistent storage contains a framework definition that specifies a number of graphical components of a graphical user interface, wherein the graphical components include a first plurality of non-configurable graphical components and a second plurality of configurable graphical components, wherein each of a plurality of applications are associated with (i) the first plurality of non-configurable graphical components being grouped in a first section of a graphical layout and (ii) respectively different configurations of the second plurality of configurable graphical components being grouped in a second section of the graphical layout, wherein the record is associated with a particular application of the plurality of applications, and wherein the particular application is associated with a particular configuration of the second plurality of configurable graphical components; 

+ based on the framework definition, identifying a first set of fields within the record that correspond to the first plurality of non-configurable graphical components; 

+ based on the framework definition and the particular configuration, identifying a second set of fields within the record that correspond to the second plurality of configurable graphical components; 

+ generating a representation of an application-specific graphical user interface in which the first set of fields are placed in the first plurality of non-configurable graphical components and the second set of fields are placed in the second plurality of configurable graphical components, wherein the first plurality of non-configurable graphical components and the second plurality of configurable graphical components are arranged according to the graphical layout; and 

+ transmitting, to the source device and for display, the representation of the application-specific graphical user interface.

Claim 20:

An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations comprising: 

+ receiving, from a source device, a request for a record, wherein persistent storage contains a framework definition that specifies a number of graphical components of a graphical user interface, wherein the graphical components include a first plurality of non-configurable graphical components and a second plurality of configurable graphical components, wherein each of a plurality of applications are associated with (i) the first plurality of non-configurable graphical components being grouped in a first section of a graphical layout and (ii) respectively different configurations of the second plurality of configurable graphical components being grouped in a second section of the graphical layout, wherein the record is associated with a particular application of the plurality of applications, and wherein the particular application is associated with a particular configuration of the second plurality of the configurable graphical components; 

+ based on the framework definition, identifying a first set of fields within the record that correspond to the first plurality of non-configurable graphical components; 

+ based on the framework definition and the particular configuration, identifying a second set of fields within the record that correspond to the second plurality of configurable graphical components; 

+ generating a representation of an application-specific graphical user interface in which the first set of fields are placed in the first plurality of non-configurable graphical components and the second set of fields are placed in the second plurality of configurable graphical components, wherein the first plurality of non-configurable graphical components and the second plurality of configurable graphical components are arranged according to the graphical layout; and 

+ transmitting, to the source device and for display, the representation of the application-specific graphical user interface.


Claims 3, 4, 6, 8, 14, 15, 17
Claims 5, 6, 4, 7, 15, 16, 14 respectively


As can be seen from the table above, independent Claims 1, 12 and 20 of the instant application is anticipated by Claims 1, 11 and 20 of 089’, respectively in that claims 1, 11 and 20 of 089’ contains all the limitations of claims 1, 12 and 20 of the instant application, respectively, therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. The instant application claims are broader in every aspect than the patented claims and are therefore an obvious variant thereof.”

Allowable Subject Matter
Claims 1-20 are allowed when the double patenting issue is resolved
Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a system, a computer-implemented method and an article of manufacture including a non-transitory computer-readable medium for provide an adaptable, configurable, and flexible unified format for graphical user interfaces across applications of a remote network management platform. The ability to unify these interfaces is based on the observation that many of their applications operate on data in the form of records.
Independent claims 1, 12 and 20 when considered as a whole, are allowable over the prior art of record.  
The closest prior arts, can be found: Neil et al. (US 2008/0020737) teaches a method of configuring a mobile communication device. The method includes receiving a master document associated with a server-side application and, responsive to the receiving, determining a user identification associated with the server-side application. The method further includes generating, from elements of the master document, a device-specific document to describe aspects of the server-side application to a further application executing on a mobile communication device associated with the user identification and transmitting the device-specific document to the mobile communication device associated with the user identification. Wendel et al. (US 2010/0125541) teaches a method for providing error handling for a configured user interface (UI) which is generated based upon a configuration of a UI template. A set of one or more data variables is identified, wherein the one or more data variables are associated with a violation of a condition of an enterprise resource planning (ERP) system. In an embodiment, popup window data is dynamically generated based on the identified set of one or more data variables, the popup window data describing UI elements to include in a popup window. In another embodiment, a popup window is displayed which provides access to a data variable which by virtue of a configuration of the UI is not accessible in a current view of the UI. Morgan et al. (US 2012/0331095) teaches a system having an application layer that hosts multiple applications, a service layer that contains common services that can be utilized by any of the application, an inventory data access layer, and a data layer that contains data repositories
However Neil, Wendel and Morgan do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 12 and 20. For example, the prior arts do not teach of suggest the steps of “persistent storage containing a definition of a number of graphical components of a graphical user interface, wherein the graphical components include a first plurality of non- configurable graphical components and a second plurality of configurable graphical components; and one or more processors configured to: receive, from a source device, a request for a record that is associated with a particular application, wherein the particular application is associated with a particular configuration of the second plurality of configurable graphical components; identify a first set of fields within the record that correspond to the first plurality of non-configurable graphical components and a second set of fields within the record that correspond to the second plurality of configurable graphical components; generate a representation of an application-specific graphical user interface in which the first set of fields are placed in the first plurality of non-configurable graphical components and the second set of fields are placed in the second plurality of configurable graphical components; and transmit, to the source device, the representation of the application-specific graphical user interface.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is (571)270-50295029.  The examiner can normally be reached on Weekdays from 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-97829782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174